18 So. 3d 665 (2009)
Ronald WASHINGTON, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D08-2360.
District Court of Appeal of Florida, First District.
September 10, 2009.
Ronald Washington, pro se, Petitioner.
Bill McCollum, Attorney General, Office of the Attorney General, and Sara J. Rumph, Acting General Counsel, Florida Parole Commission, for Respondent.
PER CURIAM.
The petition for writ of certiorari is denied on the merits. See State v. Clyatt, 976 So. 2d 1182 (Fla. 5th DCA 2008); Lopez v. Fla. Parole Comm'n, 943 So. 2d 199 *666 (Fla. 1st DCA 2006); and Sampson v. State, 645 So. 2d 1005 (Fla. 2d DCA 1994).
BROWNING, ROBERTS, and CLARK, JJ., concur.